Labauve, J.
This appeal is taken by J. C. Whipple from a, judgment by default rendered and made final against him as endorser on two promissory notes.
The certificate of the clerk is full and complete, showing that the tran-' script contains “ all the proceedings had, evidence adduced and documents filed against J. C. Whipple in this case. ”
Such a certificate puts us in possession of all the matters argued or contested below, and enables us to examine whether or not the Court was authorized by proof to give judgment against the appellant as endorser. C. B. Arts. 895, 896.
We have looked in vain in the record, for proof of notice, or something equivalent, to the appellant as endorser, so as to make him liable as such; and, under the certificate of the clerk, we cannot presume that any such proof was offered. 8 L. 552; 7 R. 451; 11 R. 213; 9 A. 235. It seems, on the contrary, that there was no evidence of that kind, from the following entry in the record, and this is all:
“Testimony as against J. C. Whipple. Counsel for plaintiffs, offers in evidence, two notes of $1,000 each.”
This evidence was taken, and the judgment rendered, on motion of plaintiffs’ counsel, on the same day, 9th November, 1866.
It is therefore ordered and decreed that the judgment rendered against J. C. Wipple, the appellant, be annulled and reversed, and it is further adjudged and decreed that judgment be rendered in favor of J. C. Whipple and against the plaintiffs as in case of nonsuit. The appellees to pay the costs of- this appeal and those below, so far as concerns the’ said appellant.